Citation Nr: 9932027	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right heel.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  The record reflects that he served in Vietnam and that 
he received a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the RO denied entitlement to service connection for left ear 
hearing loss and a disability of the right heel, determined 
that new and material evidence had not been submitted with 
which to reopen a claim of entitlement to service connection 
for right ear hearing loss, and granted the claim of 
entitlement to service connection for a disability of the 
left heel.  The veteran appealed the March 1997 rating 
decision as to all of the issues except the grant of 
entitlement to service connection for the left heel 
disability.

Subsequently, by rating decision of August 1998, service 
connection was granted for hearing loss of the left ear, for 
which a non-compensable evaluation was assigned.  A review of 
the claim folder does not reveal that a Notice of 
Disagreement has been filed relative to the rating assigned 
in the August 1998 rating decision.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability].  Therefore the issue of entitlement to a 
compensable evaluation for left ear hearing loss is not 
currently in appellate status and will not be addressed 
herein by the Board. 



FINDINGS OF FACT

1.  The record is void of evidence which establishes that the 
veteran has a current disability of the right heel.

2.  The RO denied service connection for right ear hearing 
loss in October 1972, and notified the veteran of this 
decision in November 1972 and of his right to appeal it 
within one year thereof.  No timely appeal was filed.

3.  The evidence submitted since the October 1972 decision is 
not new and material because it does not reflect that a 
current right ear hearing loss disability exists.  The 
additional evidence does not reflect that the threshold 
requirements of 38 C.F.R. § 3.385 have been met.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well-grounded 
claim of entitlement to service connection for a disability 
of the right heel.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Because new and material evidence has not been submitted, 
the RO's October 1972 decision denying service connection for 
right ear hearing loss remains final, and the claim may not 
be reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a disability of the 
right heel and seeks to reopen the claim of entitlement to 
service connection for right ear hearing loss which was 
denied in an unappealed rating action of October 1972.  In 
the interest of clarity, after the law and regulations 
pertinent to both claims have been briefly reviewed 
immediately below, each issue will be separately addressed.

Applicable Law and Regulations

Service Connection

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Additional law and VA regulations will be discussed where 
appropriate below.

1.  Entitlement to service connection for a disability of the 
right heel

Factual Background

In August 1996, the veteran filed a claim of entitlement to 
service connection for a right heel disability.  

The service medical records reflected that upon enlistment 
examination conducted in July 1969, clinical evaluation of 
the feet and lower extremities was normal.  The records 
indicated that in August 1969, the veteran sustained a stress 
fracture of the left heel.  However, X-ray films taken of the 
left heel in August 1969 revealed no significant abnormality.  
The veteran was seen for follow-up visits for the left heel 
problems in September and October 1969, and there is no 
indication that he was seen for any further heel problems 
throughout the remainder of service.  Upon separation 
examination conducted in July 1971, clinical evaluation of 
the feet and lower extremities was normal.  

In March 1997, the veteran submitted medical records dated 
from 1980 to 1986.  These records indicated that the veteran 
had a history of heel problems in service, but did not show 
any evidence of complaints, findings, treatment or a 
diagnosis related to the right heel.  In a March 1997 rating 
action, the RO denied the veteran's claim of entitlement to 
service connection for a right heel disability.  Service 
connection was granted for stress fracture, left heel.

In his Notice of Disagreement submitted in April 1997, the 
veteran indicated that in August 1969, he sustained hairline 
cracks in both heels for which he was issued inserts for both 
feet and crutches.  

VA medical records dated in 1996 and 1997 are also on file.  
These records indicated that the veteran had a history of 
heel problems in service, but did not show any evidence of 
complaints, findings, treatment or a diagnosis related to the 
right heel.

The veteran presented testimony at a hearing held at the RO 
in May 1998.  He indicated that during service he injured 
both heels for which he was treated with two plastic casts 
and crutches.  He testified that one heel had a hair line 
crack and the other heel was fractured.  The veteran 
indicated that he had not seen recently seen doctor about his 
heels and testified that sometimes the right heel was 
painful.

In an August 1998 Supplemental Statement of the Case, the RO 
denied the claim of entitlement to service connection for a 
right heel disability.

Relevant law and regulation

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Combat status

The Board further notes that 38 U.S.C.A. § 1154(b) (West 
1991) provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court in Caluza 
emphasized that 38 U.S.C.A. § 1154(b) "relaxes the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims" by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
7 Vet. App. at 507.  Accordingly, the " 'lay or other 
evidence' [will] be accepted as sufficient proof of service 
incurrence or aggravation unless there is 'clear and 
convincing evidence' that the disease or injury was not 
incurred or aggravated in service . . . . [citing Jensen v. 
Brown, 19 F.3d 1413, 1717 (Fed. Cir. 1994)]." 7 Vet. App. at 
508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996) (absence of competent medical evidence linking 
a claimed disorder to service rendered claim not well 
grounded).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally 
establish that his claim is well grounded by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Analysis

There is no question that the veteran is a combat veteran as 
established by virtue of his receipt of a Combat Infantryman 
Badge.  The Federal Circuit held in Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996) that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  Accordingly, although there 
is no documentation in the service medical records that the 
veteran sustained an injury to the right heel in service, the 
Board accepts the veteran's assertions to that effect as 
true.  Accordingly, the incurrence of a right heel disability 
in service is established. 

The Court has further held that notwithstanding the Collette 
decision, a veteran still had to provide the required nexus 
between the in-service incurrence of an event and a current 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
That holding has consistently been upheld, most recently in 
Wade v. West, 11 Vet. App. 302 (1998).

Accordingly, the pertinent inquiries are whether the evidence 
also establishes that the veteran has a current disability of 
the right heel, and if so, whether the evidence establishes a 
nexus between the right heel injury sustained during service 
and a current disability of the right heel.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.

In this case, the evidence does not establish that the 
veteran has a current clinically diagnosed disability of the 
right heel.  In fact the post-service clinical evidence 
includes no records of complaints, findings, treatment or a 
diagnosis of a disability of the right heel.  The veteran's 
complaints of occasional pain in the right heel made during 
the May 1998 RO hearing, absent any clinical evidence of 
physical disability of the right heel shown in conjunction 
with his complaints of pain, does not establish the presence 
of a disability.

In this case, no competent medical evidence of the current 
existence of a disability of the right heel has been 
presented.  In advancing his claim, the veteran essentially 
contends that he has a current right heel disability.  
However, as a lay person, the veteran is not competent to 
render a medical opinion.  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a). See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Consequently, 
the Board concludes that the claim of entitlement to service 
connection for a disability of the right heel is not well-
grounded and must be denied.



2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
ear hearing loss

Law and regulations

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria. 
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for hearing loss.  The veteran's 
claim of entitlement to service connection for right ear 
hearing loss was first denied in an October 1972 RO decision.  
He was informed of that decision in a letter from the RO 
dated in November 1972 and did not appeal that decision.  
Because the decision was not duly appealed, it is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).


New and material evidence

To reopen a previously and finally denied claim, the Board 
must conduct a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  
First, the Board must determine whether the evidence 
presented or secured since the prior final denial of the 
claim is "new and material."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  "New and material evidence" is 
evidence which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (1997).  Cf. Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.

The Court has held that VA is required to review for its 
newness and materiality only that evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance of the veteran's claim of entitlement to service 
connection for hearing loss was the RO's October 1972 rating 
decision.


Factual background

The "old" evidence

The veteran's service medical records were of record at the 
time of the RO's October 1972 rating decision.  Upon 
enlistment examination, clinical evaluation of the ears was 
normal.  Upon audiological evaluation,  pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
XX
0
LEFT
0
15
10
XX
0

The service medical records did not document any complaints, 
findings, treatment or a diagnosis relates to hearing loss.  
Upon separation examination conducted in July 1971, clinical 
evaluation of the ears was normal.  A hearing test revealed 
hearing of 15/15, bilaterally.

By rating action of October 1972, the RO denied service 
connection for right ear hearing loss.  The RO determined 
that hearing loss was not shown by the evidence of record.

The additional evidence

In August 1996, the veteran filed to reopen his claim of 
entitlement to service connection for right ear hearing loss.  

In March 1997, the veteran submitted medical and employment 
records dated from 1980 to 1986.  The veteran's employment 
records revealed that he was a general equipment repairer and 
that he was exposed to a moderate level of noise for which he 
was required to wear hearing protection.  Complaints of 
hearing and inner-ear problems and ringing as a result of 
Vietnam were noted in a May 1981 record.  Upon audiological 
evaluation conducted in May 1981, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
20
55
35
30
25

On the audiological evaluation conducted in May 1985, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
10
10
LEFT
15
55
35
25
25

On the audiological evaluation conducted in February 1986, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
20
10
10
LEFT
15
45
35
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.

In a March 1997 rating action, the RO determined that new and 
material evidence had not been submitted with which to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  

VA medical records dated in 1996 and 1997 are also on file.  
A record dated in September 1996 reflected that the veteran 
complained of difficulty understanding speech and indicated 
that he had long-standing hearing loss which began in 
service.  A history of noise exposure in service due to bomb 
strikes, explosions and mortar rounds and as a civilian in a 
maintenance repair shop where ear protection was worn, was 
reported.  An audiological consultation conducted in 
September 1996 revealed right ear hearing within normal 
limits through 3000 hertz, with mild to moderate high 
frequency sensorineural hearing loss with excellent speech 
discrimination.  An audiological evaluation was conducted in 
November 1996 which revealed asymmetric mid-frequency 
sensorineural hearing loss, left worse than right.  Noise 
exposure in civilian and military careers was noted.  
Decreased hearing of the left ear was noted in a January 1997 
record.

The veteran presented testimony at a hearing held at the RO 
in May 1998.  He indicated that during service he was exposed 
to noise from bombing, artillery, and mortars, but did not 
recall undergoing a hearing examination upon separation from 
service.  He testified that he did undergo audiological 
testing in 1972, but had been unable to locate evidence dated 
prior to 1980.

A VA audio examination was conducted in July 1998.  Upon 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
25
30
LEFT
20
55
55
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  Average 
puretone air conduction thresholds for the 1000, 2000, 3000, 
and 4000 hertz frequencies was 18 in the right ear and 49 in 
the left ear.  It was opined that the hearing loss was not 
consistent with noise exposure, and that it was possible that 
some type of trauma to the left ear due to a blow to the head 
or vascular accident might be responsible for hearing loss.  

Upon VA examination for ear diseases also conducted in July 
1998, the examiner opined that the veteran had largely 
sensorineural hearing loss with slight mixed hearing loss on 
the left side which was more likely than not related to 
exposure to loud noise while in the military.

By rating action of August 1998, the RO granted service 
connection for left ear hearing loss.  However, in an August 
1998 Supplemental Statement of the Case the RO determined 
that new and material evidence had not been submitted with 
which to reopen the claim of entitlement to service 
connection for right ear hearing loss.

Analysis

In this case, the last final disallowance of the claim is the 
unappealed October 1972 RO decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the RO's previous decision 
disallowing the veteran's claim in October 1972.  See Evans, 
supra.

The evidence before the RO in October 1972 did not reveal any 
evidence of complaints, treatment, findings or of any 
clinical indication of hearing loss during service or upon 
the separation examination.  

Since the October 1972 RO decision, evidence has been 
submitted which reflects that the veteran had a history of 
noise exposure in service.  This information which has been 
provided by the veteran in various clinical records by 
history and upon a RO hearing held in May 1998, is accepted 
as true, pursuant to the applicable provisions of 38 U.S.C.A. 
§ 1154.  See also Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

However, the critical inquiry here is whether there is 
medical evidence which indicates that the veteran's hearing 
loss meets the auditory threshold to indicate a disability 
pursuant to 38 C.F.R. § 3.385.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  The 
determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for 
VA purposes) when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385. 

In this case, the most recent audiological testing reflected 
that the veteran's claimed right ear hearing loss does not 
meet the threshold requirements for a showing of a disability 
as provided under 38 C.F.R. § 3.385.  The threshold level of 
right ear hearing was not 40 decibels or greater in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz,  nor 
were the thresholds for at least three of these frequencies 
26 decibels or greater.  Furthermore, the speech recognition 
score for the right ear was 96 percent.  In fact, the Board 
notes that the evidence does not reflect that the threshold 
requirements of 38 C.F.R. § 3.385 were met at any time post-
service.  

Thus, even if noise exposure was sustained during the 
veteran's service [and the Board has no reason to believe 
that it was not so sustained], the threshold requirements of 
38 C.F.R. § 3.385 have not been met, since as a matter of law 
a current "disability" claimed as right ear hearing loss 
has not been shown.  
Under Evans, all elements which were previously lacking must 
be addressed by new and material evidence.  This is not the 
case here, because current hearing loss disability has still 
not been demonstrated.  The veteran's claim fails for that 
reason.

In short, in the absence of competent medical evidence of 
record demonstrating that the veteran currently has a hearing 
loss disability, the Board finds that his attempt to reopen 
his claim of entitlement to service connection for hearing 
loss disability is unsuccessful. The evidence presented is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 3.156 
and Hodge, supra.  The evidence of record since the October 
1972 RO decision not being new and material, the claim of 
service connection for right ear hearing loss disability is 
not reopened and the benefit sought on appeal remains denied.

Board acknowledges that the veteran's hearing is not as good 
as it was when he entered service. However, the evidence of 
record does not show current hearing loss which is considered 
to be a disability for the purposes of service connection.  
See 38 C.F.R. § 3.385.

Additional matters

With respect to the issues discussed above, the Board finds 
that the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well-
ground the above claims.  Therefore, no additional VA action 
is necessary.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom.  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997); Graves v. Brown, 8 Vet. App. 522 (1996).  By 
this decision, the Board is informing the veteran of the type 
of evidence which would well-ground his claims.  To the 
extent of the evidentiary deficiencies outlined above, the 
veteran needs to submit medical evidence which establishes 
that he has the currently claimed disabilities (not 
clinically shown at this point).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a disability of the right heel is 
denied.




CONTINUED ON NEXT PAGE


New and material evidence sufficient to reopen the veteran's 
claim of entitlement to  service connection for hearing loss 
of the right ear not having been submitted, entitlement to 
service connection for hearing loss of the right ear is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

